11th
Court of Appeals
 Eastland,
Texas
   Memorandum
Opinion
 
Melvin R. Hassell, Individually and as President of
Morton Valley Oil & Gas, Inc.   
Appellant
Vs.        No.
11-02-00267-CV - Appeal from Eastland County
John C. Wilhite
Appellee
 
Appellant notified this court that he filed a
petition for bankruptcy; and, on December 12, 2002, this court suspended this
appeal pursuant to TEX.R.APP.P. 8.  On
April 9, 2003, appellee filed in this court a motion to reopen the case.  Attached to the motion was a copy of the
bankruptcy court=s order lifting the automatic stay.  Appellee also requests in his motion that,
after reinstating the case, this court grant his motion to dismiss that was
filed prior to the suspension of the appeal.
The appeal is reinstated.  We note that appellant has not responded to
appellee=s April 9 motion or to appellee=s motion to dismiss.
The clerk=s record reflects that the trial court signed the default judgment on
February 20, 2002.  A motion for new
trial was timely filed.  However,
appellant filed his notice of appeal on August 20, 2002, 181 days after the
date the judgment was signed.  See
TEX.R.APP.P. 26.1(a).  When the clerk=s record was received in this court, the
clerk of this court wrote the parties advising them that the notice of appeal
appeared to be untimely and requesting that appellant respond by showing
grounds for continuing the appeal. 
Appellant did not respond to this court=s letter.
We agree with appellee=s contention that appellant has failed to
invoke the jurisdiction of this court. 
Appellee=s motion to reopen the case is granted, and
the appeal is dismissed for want of jurisdiction.
 
April
24, 2003     PER CURIAM
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.